Citation Nr: 0811509	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for bronchitis with 
possible bronchiectasis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran and R.M.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and for tinnitus, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for chronic bronchitis (claimed as respiratory 
problems).  By January 2006 rating decision, the RO granted 
service connection for bronchitis with possible 
bronchiectasis, and granted a 0 percent (non-compensable) 
rating, effective November 21, 2003.  The veteran appealed 
for a higher rating.  Because the veteran expressed 
disagreement with the initial rating; the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with respect 
to the claim for a compensable rating.  In January 2008, the 
veteran testified at a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of an incident during basic combat 
training at Fort Dix in December 1966 when he was moving 
through an infiltration course and he rolled near a simulated 
mortar pit that had a block of TNT which detonated and 
injured his right eardrum.  He reported he ruptured his right 
eardrum, resulting in hearing loss, tinnitus, and a bloody 
discharge from his ear.  He has indicated that, during 
service, his hearing in his right ear gradually improved, but 
never returned to the level he had before basic training.  He 
claimed that what remained of the problem was the high-
pitched ringing sound in his ears.  The Board notes that the 
veteran had a period of active duty in the United States Army 
from October 1966 to December 1969, and then reportedly 
served in the U. S. Army Reserves from 1981 through 2004.  He 
has also contended that noise exposure during his period of 
service in the U.S. Army Reserves aggravated his bilateral 
hearing loss and tinnitus.

The record reflects that the veteran has bilateral hearing 
loss disability for VA purposes, pursuant to 38 C.F.R. § 
3.385, and that tinnitus has been diagnosed as a current 
disability.  

The veteran has reported, in a February 2004 statement and in 
his January 2008 testimony, that he complained of hearing 
loss after his separation from service, and that he underwent 
a hearing test in January or February 1970 at the Newark VA 
medical facility, and that at that time he was reportedly 
told he had some hearing loss.  A review of the record shows 
that in February 1970 he underwent a VA  examination at the 
Newark "VAOPS", and that his only complaint at that time 
was of a persistent productive cough.  In the Request for 
Physical Examination (VA Form 21-2507), it was noted that the 
types of examinations needed were "GM" and "chest", and 
the boxes next to "ear" and "audio" were unmarked.  Thus, 
it does not appear that the veteran underwent any ear or 
audiometric examination in conjunction with this February 
1970 examination.  Nonetheless, the Board finds that pursuant 
to VA's duty to assist the veteran, and since such records 
may be pertinent to the veteran's claim, an attempt to locate 
these documents from January or February 1970 should be made.  
38 U.S.C.A. § 5103A(b)(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2007).

With regard to the veteran's Reserve service, the Board notes 
that service-connected disability compensation is payable for 
disability incurred or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 101(24) defines the 
term "active military, naval, or air service" as including 
active duty and any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty. Service connection is available for any period of 
inactive duty for training (IADT) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

Physical examinations conducted during the veteran's period 
of service in the Reserves showed that he was first shown to 
have right ear hearing loss in February 1993 and bilateral 
hearing loss in December 1998.  In support of his claim, the 
veteran has submitted several statements from fellow 
servicemembers who support the veteran's claim that he was 
exposed to excessive noise during his period of service in 
the Reserves.  

The Board also notes that the veteran underwent a VA 
audiological examination in September 2004.  He reported he 
had hearing loss since 1966 when he ruptured his right 
tympanic membrane while in service, and he also reported 
constant, bilateral tinnitus since service.  After reviewing 
the veteran's claims file, and noting that the veteran's 
separation examination showed hearing within normal limits, 
the VA examiner opined that the veteran's current hearing 
loss and reported tinnitus were "less likely as not caused 
by or a result of noise exposure while on active duty".  

In support of his claim, the veteran submitted a March 2004 
letter from a private audiologist, R.M., who had evaluated 
the veteran in March 2004.  R.M. noted that the veteran 
reported having ruptured his right tympanic membrane during 
basic training during active duty in the U.S. Army from 
October 1966 to December 1969, and that he had had immediate 
tinnitus.  It was noted that the right tympanic membrane had 
healed, but the bilateral tinnitus persisted.  It was noted 
that the veteran had also described having had significant 
noise exposure during active duty from various weapons 
systems and equipment.  R.M. noted that the veteran's test 
results showed mild to severe sensorineural hearing loss 
bilaterally.  R.M. concluded that it was "more likely than 
not" that the veteran's hearing loss and persistent tinnitus 
were the result of his "exposure and traumatic noise levels 
while on active duty" in the U.S. Army.  R.M. also testified 
at the January 2008 hearing on behalf of the veteran and 
reiterated his contentions from the March 2004 letter, 
finding that the veteran's hearing evaluation showed he 
sustained acoustic trauma to the right ear and that the left 
ear hearing loss was "most likely due to what he related as 
shooting M-14s on the qualifying range without hearing 
protection".  R.M. basically indicated that he had only 
reviewed medical records from the veteran's period of Reserve 
service.

In order to determine whether service connection is warranted 
for either bilateral hearing loss or tinnitus, the nature of 
the veteran's Reserve service should be clarified.  
Additionally, in order to reconcile the two medical opinions, 
a medical opinion should be obtained to determine the 
relationship, if any, between his various periods of service 
and his bilateral hearing loss and tinnitus.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With regard to his claim for a compensable rating for 
service-connected bronchitis with possible bronchiectasis, 
the veteran essentially contends that his respiratory 
problems, which had their onset in service and continue to 
this day, have not been properly diagnosed.  He claims that 
as a result, he has had a chronic productive cough since 
service.  Although even after the "correct' diagnosis is 
"sorted out," the rating criteria and corresponding 
eventually-assigned rating may be basically the same, the 
Board nonetheless believes that the proper diagnosis for the 
veteran's service-connected respiratory condition should be 
established.  While there is an August 2005 private 
respiratory examination report of record and a VA examination 
of record dated in November 2005, the Board notes that there 
are discrepancies between these two examinations - especially 
with regard to the interpretation of the related chest x-rays 
and with regard to the final diagnoses.  In that regard, and 
at least in part due to the length of time since the last VA 
examination, the Board concludes that a current VA 
examination is necessary.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, pursuant to 
VA's duty to assist the veteran, another VA examination 
should be scheduled to determine the correct diagnosis for 
and current severity of the veteran's service-connected 
respiratory disability.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a pertinent 
holding in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which mandates certain due process procedures for cases 
involving increased ratings.  The Board is confident that the 
VARO/AMC will fully address that mandate on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete service personnel 
records for the veteran, to include 
records from his period of service in the 
U.S. Army Reserves.  If any of the Reserve 
service can be characterized as active 
duty for training or inactive duty 
training, this fact should also be 
documented as to each separately 
identifiable period of service.

2. Attempt to obtain any hearing or 
audiological test that the veteran may 
have undergone in either January or 
February 1970 at the Newark VA medical 
facility.  A negative response should be 
requested.  The mandates for VA to follow 
in assisting the veteran in obtaining VA 
treatment records, as set out in 
38 U.S.C.A. § 5103A(b)(c) and 38 C.F.R. 
§ 3.159(c)(d), should be followed. 

3. Request that the veteran provide any 
additional information pertaining to any 
treatment he may have received for 
respiratory problems since November 2003.  
If the veteran provides sufficient 
identifying information and such records 
are not in the claims file, an attempt to 
obtain any such records should be made, 
pursuant to the laws and regulations 
pertaining to VA's duty to assist.

4. Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine the probable 
etiology of his bilateral hearing loss and 
tinnitus.  The claims file should be 
provided to the examiner and reviewed by 
the examiner in conjunction with the 
examination.  The examiner is asked to 
indicate whether it is at least as likely 
as not (i.e., to 50 percent degree of 
probability or greater) that bilateral 
hearing loss and/or tinnitus were incurred 
during an eligible period of military 
service.  If it is determined instead that 
either of the conditions clearly and 
unmistakably pre-existed a period of 
eligible service, then the examiner is 
asked to indicate whether the condition 
was aggravated during that period of 
service, beyond the natural progression of 
the disease.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability

5. Schedule the veteran for a VA pulmonary 
examination.  The claims folders should be 
made available to the examiner for review 
in conjunction with the testing.  The 
examiner should set forth all examination 
findings, and should note the exact nature 
of the veteran's service-connected 
respiratory disability and a detailed 
account of all manifestations of his 
respiratory disability found to be 
present.  The examination should include 
pulmonary function testing, with results 
for Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC), and Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  Any other disability 
resulting from the veteran's service-
connected respiratory disability should 
also be noted.  The examiner should 
provide a complete rationale for all 
conclusions. 

6. The veteran should then be furnished 
with the pertinent provisions of 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600 and 6601 
(2008) governing the evaluation of 
service-connected chronic bronchitis and 
bronchiectasis.  Following such notice, 
the issue of an increased rating for the 
veteran's service-connected respiratory 
disorder, as well as the other issues on 
appeal, should be readjudicated.  If any 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim(s) for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should also be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


